Mark C Lee Tel 916.442.1111 Fax 916.448.1709 leema@gtlaw.com April 2, 2014 Via E-Mail Lily Dang United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Octagon 88 Resources, Inc. Form 10-K for the Fiscal Year ended June 30, 2013 Filed October 18, 2013 Form 10-Q for the Fiscal Quarter ended December 31, 2013 Filed February 19, 2014 File No. 0-53560 Dear Ms. Dang: The Company respectfully requests an extension until April 18, 2014 to address the comments raised in the Staff’s letter dated March 12, 2014 relating to the Company’s Form 10-K for the fiscal year ended June 30, 2013 and Form 10-Q for the fiscal quarter ended December 31, 2013.The Company currently requires additional time to address the Staff’s comments relating to its financial statements and to provide for review of the revised Forms 10-K and 10-Q and accompanying financial statements by its auditors and attorneys. If you have any questions regarding this request, please do not hesitate to contact me directly at (916) 442-1111. Best regards, /s/ Mark C Lee Mark C Lee Shareholder
